DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KISHIYAMA (US 2013/0307475).
	Regarding claim 1, KISHIYAMA discloses a charging system for a battery powered vehicle (¶ 0014), comprising; 
 	a memory (¶ 0035; One or more components of the system and method are implemented using microprocessors executing instructions accessed from memory) configured to maintain customer accounts (¶ 0017-0022: e.g., a charging profile); and 
 	a processor (¶ 0035: One or more components of the system and method are implemented using microprocessors) configured to: 
 	receive a request from a first customer (customer of electric vehicle 115, Fig. 1) at a charging station (105, Fig. 1) for a desired increase in rate of charge (¶ 0030: user B's need for a maximum fast charge); 
 	transmit the request to at least one other customer at the charging station in response to verification of the customer account associated with the first customer (¶ 0027, 0028: verification is implied in order to allow user to enter data for the charging profile); and 
 	instruct the charging station to increase the rate of charge for the first customer and decrease the rate of charge for the at least one other customer in response to the at least one other customer accepting the request (¶ 0030: station control 125 may issue offers to first-in-time higher priority users requesting changes to their travel plans (e.g., delay departure by some predetermined time) in exchange for appropriate compensation. Station control 125 is able to intelligently make offers as it understands all current charging expectations and scheduled charge completion times. For example, user A may be offered a discount on her charging costs if she agrees to delay her departure 15 minutes to accommodate user B's need for a maximum fast charge. When agreed to, the users are notified of the new charging schedules; it is noted that delaying departure time effectively decreases the rate of charge).
 	Regarding claim 2, KISHIYAMA discloses the request includes the desired increase in rate of charge and a first fee (¶ 0023; ¶ 0024: user 120 could be charged based upon some tiered pricing structure for use of high-performance charging (e.g., fee based upon charging measured in miles/minute or kWh/minute or the like); ¶ 0030: enhanced charging system 100 may establish a dynamic price for different tiers of charging speed to accommodate users with urgent needs).
 	Regarding claim 4, KISHIYAMA discloses the processor is further configured to receive a counteroffer from the at least one other customer (¶ 0030: concurrent users of charging station 105 may participate in a real-time auction for charging rate in cases where demand exceeds capacity).
 	Regarding claim 5, KISHIYAMA discloses the counteroffer includes a second fee differing from the first fee (¶ 0030: it is implied that the real-time auction fees/price would differ from the fees/prices disclosed in ¶ 0024).
	Regarding claim 9, KISHIYAMA discloses a vehicle (115, Fig. 1), comprising; 
 	a battery (¶ 0014) configured to charge at a charging station (105, Fig. 1); 
 	a user interface configured to receive user input from a first customer (¶ 0017); and 
 	a processor (¶ 0035: One or more components of the system and method are implemented using microprocessors executing instructions accessed from memory) configured to: 
 	transmit a request to the charging station for a first increased rate of charge and first fee for the first customer (¶ 0030: user B's need for a maximum fast charge); and 
 	receive an acceptance from at least one other customer indicating that the at least one other customer will realize a decreased rate of charge and the first customer will realize the increased rate of charge (¶ 0030: station control 125 may issue offers to first-in-time higher priority users requesting changes to their travel plans (e.g., delay departure by some predetermined time) in exchange for appropriate compensation. Station control 125 is able to intelligently make offers as it understands all current charging expectations and scheduled charge completion times. For example, user A may be offered a discount on her charging costs if she agrees to delay her departure 15 minutes to accommodate user B's need for a maximum fast charge. When agreed to, the users are notified of the new charging schedules; it is noted that delaying departure time effectively decreases the rate of charge).
 	Regarding claim 10, KISHIYAMA discloses the processor is further configured to receive a counteroffer from the at least one other customer (¶ 0030: concurrent users of charging station 105 may participate in a real-time auction for charging rate in cases where demand exceeds capacity).
 	Regarding claim 11, KISHIYAMA discloses the counteroffer includes a second increased rate of charge lower than the first increased rate of charge (¶ 0030: it is implied that the real-time auction fees/price would differ from the fees/prices disclosed in ¶ 0024).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 6, 7, and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHIYAMA as applied to claims 1, 2, 4, 5, and 9-11 above, and further in view of KANG (KR20190005011A; cited on IDS; English Machine translation provided with office action).
	Regarding claim 3, KISHIYAMA discloses the system as applied to claim 2 but fails to disclose the processor is further configured to compare the first fee with an amount of funds in the customer account associated with the first customer. KANG discloses the processor is further configured to compare the first fee with an amount of funds in the customer account associated with the first customer (¶ 0035, 0040, 0044, 0053, 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include comparing the fee with the amount of funds in order to facilitate completion of the charging process and increase user convenience.
 	Regarding claim 6, KISHIYAMA as modified by KANG teaches the processor is further configured to compare the second fee with an amount of funds in the customer account associated with the first customer (KANG, ¶ 0035, 0040, 0044, 0053, 0063).
 	Regarding claim 7, KISHIYAMA as modified by KANG teaches the processor is further configured to transmit the counteroffer to the first customer in response to the amount of funds in the customer account associated with the first customer exceeding the second fee (KANG, ¶ 0035, 0040, 0044, 0053, 0063).
	Regarding claim 12, KISHIYAMA discloses a charging system for a battery powered vehicle (¶ 0014), comprising; 
 	a memory (¶ 0035; One or more components of the system and method are implemented using microprocessors executing instructions accessed from memory) configured to maintain customer accounts (¶ 0017-0022: e.g., a charging profile); and 
 	a processor (¶ 0035: One or more components of the system and method are implemented using microprocessors executing instructions accessed from memory) configured to: 
 	receive a request from a first customer (customer of electric vehicle 115, Fig. 1) at a charging station (105, Fig. 1) for a desired increase in rate of charge (¶ 0030: user B's need for a maximum fast charge) and a first fee (¶ 0023; ¶ 0024: user 120 could be charged based upon some tiered pricing structure for use of high-performance charging (e.g., fee based upon charging measured in miles/minute or kWh/minute or the like); ¶ 0030: enhanced charging system 100 may establish a dynamic price for different tiers of charging speed to accommodate users with urgent needs);  
 	transmit the request to at least one other customer at the charging station in response to verification of the customer account associated with the first customer (¶ 0027, 0028: verification is implied in order to allow user to enter data for the charging profile); and 
 	instruct the charging station to increase the rate of charge for the first customer in response to the at least one other customer accepting the request (¶ 0030: station control 125 may issue offers to first-in-time higher priority users requesting changes to their travel plans (e.g., delay departure by some predetermined time) in exchange for appropriate compensation. Station control 125 is able to intelligently make offers as it understands all current charging expectations and scheduled charge completion times. For example, user A may be offered a discount on her charging costs if she agrees to delay her departure 15 minutes to accommodate user B's need for a maximum fast charge. When agreed to, the users are notified of the new charging schedules; it is noted that delaying departure time effectively decreases the rate of charge).
 	KISHIYAMA fails to disclose comparing the first fee with an amount of funds in the customer account associated with the first customer; transmitting, in response to the amount of funds in the customer account associated with the first customer exceeding the first fee, the request to at least one other customer at the charging station in response to verification of the customer account associated with the first customer; and instruct the memory to transfer funds from the customer account associated with the first customer to at least one customer account associated with the at least one other customer in response to the at least one other customer accepting the request.
 	KANG discloses comparing the first fee with an amount of funds in the customer account associated with the first customer; transmitting, in response to the amount of funds in the customer account associated with the first customer exceeding the first fee, the request to at least one other customer at the charging station in response to verification of the customer account associated with the first customer (¶ 0035, 0040, 0044, 0053, 0063); and instruct the memory to transfer funds from the customer account associated with the first customer to at least one customer account associated with the at least one other customer in response to the at least one other customer accepting the request (¶ 0044).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the comparing and transferring the funds as recited in order improve energy availability and provide transparent energy transactions (KANG, ¶ 0084-0085) and/or to facilitate completion of the charging process and increase user convenience.
 	Regarding claim 13, KISHIYAMA discloses the processor is further configured to receive a counteroffer from the at least one other customer (¶ 0030: concurrent users of charging station 105 may participate in a real-time auction for charging rate in cases where demand exceeds capacity).
 	Regarding claim 14, KISHIYAMA discloses the counteroffer includes a second fee differing from the first fee (¶ 0030: it is implied that the real-time auction fees/price would differ from the fees/prices disclosed in ¶ 0024).
 	Regarding claim 15, KISHIYAMA as modified by KANG teaches the processor is further configured to compare the second fee with an amount of funds in the customer account associated with the first customer (KANG, ¶ 0035, 0040, 0044, 0053, 0063).
 	Regarding claim 16, KISHIYAMA as modified by KANG teaches the processor if further configured to transmit the counteroffer to the customer in response to the amount of funds in the customer account associated with the first customer exceeding the second fee (KANG, ¶ 0035, 0040, 0044, 0053, 0063).
 	Regarding claim 17, KISHIYAMA as modified by KANG teaches the system as applied to claim 12 but fails to disclose the first fee is an amount of non-currency tokens. KANG further discloses the first fee is an amount of non-currency tokens (¶ 0039, 0040, 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-currency tokens in order to improve energy availability and provide transparent energy transactions (KANG, ¶ 0084-0085). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHIYAMA as applied to claims 1, 2, 4, 5, and 9-11 above, and further in view of PROEFKE (US 2010/0274570).
 	Regarding claim 8, KISHIYAMA discloses the system as applied to claim 1 but fails to disclose the processor is further configured to transmit an error message in response to a failed verification of the customer account associated with the first customer. PROEFKE discloses the processor is further configured to transmit an error message in response to a failed verification of the customer account associated with the first customer (¶ 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the error message in order to facilitate completion of the charging process and increase user convenience.
Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        June 3, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        June 3, 2022